Citation Nr: 0428708	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  03-30 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).   

Procedural History

The veteran served on active duty from April 1960 until 
October 1960.  From October 1960 until April 1966 the veteran 
had periods of active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA) in the United States 
Army Reserves. 

In March 2003, the RO received the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
and recurrent tinnitus.  The May 2003 rating decision denied 
the veteran's claim.  The veteran disagreed with the May 2003 
rating decision and initiated this appeal.  The appeal was 
perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in October 2003.  


FINDINGS OF FACT

1.  The medical and other evidence of record does not show 
that the veteran's bilateral hearing loss is related to in-
service noise exposure.  

2.  The preponderance of the medical and other evidence 
indicates that the veteran's tinnitus is not related to 
service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2003).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
bilateral hearing loss and tinnitus.  Essentially, he 
contends that in-service exposure to noise lead to the 
claimed disabilities.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000), in which the Court held that VA could not assist 
in the development of a claim that was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2003).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2003).  The Board observes that the veteran was 
notified by the September 2003 SOC and the February 2004 SSOC 
of the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, a VCAA letter was sent to the veteran in 
March 2003, with a follow-up letter sent in November 2003.  
These letters were specifically intended to address the 
requirements of the VCAA, and they explained in detail the 
evidence needed to substantiate a claim for service 
connection.  Crucially, the November 2003 letter specifically 
notified the veteran that evidence of an in-service injury, a 
current disability and medical nexus between the two would be 
required for his claims to be successful.  The letter 
enumerated the evidence already received as well as what 
additional evidence was being procured, stating that, "we 
are requesting your service personnel records from the 
National Personnel Records Center in St. Louis." Thus, these 
letters, in conjunction with the SOC and SSOC, not only 
notified the veteran of the evidence already of record, but 
also notified him specifically of the additional evidence 
that was needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2003).  In the VCAA 
letter, the veteran was informed that VA would "make 
reasonable efforts to get...relevant records not held by a 
Federal agency.  This may include State of local governments, 
private doctors and hospitals or current or former 
employers."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2003).  
The RO informed the veteran in its March 2003 letter that he 
was responsible to provide "the name, address and dates of 
treatments ...for each provider and office."   The veteran was 
also informed that he was responsible to sign a release to 
give VA the authority to request documents.  The veteran was 
further advised that it was ultimately the veteran's 
responsibility to provide evidence to support his claim.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2003).  The November 2003 letter asked the 
veteran to "If there is any other evidence or information 
that you think will support your claim, please let us know".  
Further, the letter advised the veteran that "You must give 
us enough information so that we can request [any records]."  
The Board believes that this letter complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

The Board notes that November 2003 letter  expressly notified 
the veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  The Board additionally notes that the fact that the 
veteran's claim was adjudicated by the RO in February 2004, 
prior to the expiration of the one-year period following the 
November 2003 notification of the veteran of the evidence 
necessary to substantiate his claim, does not render the RO's 
notice invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) [to be codified at 38 U.S.C. §  
____], made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit the 
Secretary from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.  

In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  In addition, the notice was sent prior to 
adjudication of the issue by the RO.  Therefore, the Board 
finds that the veteran was notified properly of his statutory 
rights.

In short, the Board finds that these documents properly 
notified the veteran and his representative of the 
information, and medical or lay evidence, not previously 
provided to VA that was necessary to substantiate the claim, 
and they properly indicated which portion of that information 
and evidence was to be provided by the veteran and which 
portion VA would attempt to obtain on behalf of the veteran.  
In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the RO obtained the veteran's service medical 
records and service personnel records.  Further, the RO 
provided the veteran with VA audiology examination in January 
2004.  

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
attorney have been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The veteran 
and his attorney were informed of the right to a hearing and 
were presented several options for presenting personal 
testimony.  The veteran indicated in his substantive appeal 
that he did not want a hearing.  See 38 C.F.R. § 3.103 
(2003).  

In summary, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.

Pertinent Law and Regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Active 
military service is defined, in part, as active duty and any 
period of active duty for training (ACDUTRA). See 38 U.S.C.A. 
§ 101(24) (West 2002); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2003).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection -- hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2003).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2003).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service. See Hensley, 
supra.  



Factual background

The Board will present a single factual history which 
encompasses both issues on appeal. 

Service personnel records indicate that the veteran was 
assigned as a crewman in a Reserve artillery battalion 
between October 1960 and October 1962.  

The veteran's service personnel records are absent any 
treatment or complaint of hearing loss or tinnitus in 
service.  A September 1964 audiogram indicated that the 
veteran's hearing was within normal limits.  There are no 
relevant medical records until nearly forty years after the 
veteran was discharged from reserve duty.  

A January 2003 opinion has been provided by J.R.C., M.D., a 
pulmonary specialist.  In his opinion, Dr. J.C. states that 
the veteran's recurrent tinnitus is "probably" related to 
noise exposure during the veteran's artillery training.  The 
veteran's hearing loss was not addressed.  

As was noted in the Introduction, the veteran filed claims of 
entitlement to service connection for hearing loss and 
tinnitus in March 2003.

A January 2004 VA examination report indicated that the 
veteran reported exposure to artillery for 6 months of 
training and thereafter intermittently during periods of 
reserve duty between October 1960 and April 1966.  A history 
of post-service noise exposure was also reported.  The 
veteran stated that he had noticed hearing loss and tinnitus 
for the previous 4 or 5 years.  

The January 2004 VA audiometric examination revealed the 
following puretone thresholds, in decibels: 

Hertz (Hz)	500	1000	2000	3000	4000 Average
Left		30	25	35	35	30	31
Right		30	25	25	30	30	28

The VA examiner, an audiologist, conducted a review of the 
veteran's VA claims folder,  including his service records.  
The examiner found evidence of hearing loss and recurrent 
tinnitus.  The examiner concluded that given the veteran's 
age (65), the relatively brief and intermittent nature of the 
veteran's in-service noise exposure, the evidence of normal 
hearing at separation, the veteran's post-service noise 
exposure, and the mild nature of the current hearing loss it 
was less likely than not that bilateral hearing loss or 
tinnitus were service connected.  

1.  Entitlement to service connection for bilateral hearing 
loss.

Analysis

The veteran seeks service connection for bilateral hearing 
loss.  He contends that his bilateral hearing loss is due to 
in-service noise exposure and acoustic trauma.

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999). 

There is medical evidence that the veteran currently has 
bilateral hearing loss as defined by VA, which was diagnosed 
on audiometry evaluations in January 2004.  The auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater.  See 38 
C.F.R. § 3.385.  Hickson element (1) has therefore been 
satisfied.  

With respect to Hickson element (2), in-service incurrence of 
disease or injury, there is no medical evidence of hearing 
loss in service or within the one year presumptive period 
after service.  Therefore, no medical evidence of the 
incurrence of disease in service exists.  However, the 
veteran has asserted that he suffered acoustic trauma from 
exposure to artillery fire.  The veteran's service personnel 
records confirm that portions of his service included serving 
as a crewman in an artillery battalion.  For the purposes of 
this decision, the Board will assume that the veteran 
experienced hazardous noise exposure during service.  This is 
sufficient to satisfy Hickson element (2), in-service 
incurrence of injury.  

With respect to Hickson element (3), the question presented 
in this case, i.e. the relationship, if any, between the 
veteran's disability and his military service, is essentially 
medical in nature.  The Board is prohibited from exercising 
its own independent judgment to resolve medical questions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The record on appeal contains only one relevant medical 
opinion, namely the January 2004 VA opinion.  [The January 
2003 opinion of J.R.C., M.D. referred only to tinnitus and 
did not mention hearing loss.]  In the January 2004 opinion, 
the examiner, a trained audiologist, concluded based upon her 
examination of the veteran and review of the veteran's claims 
folder that the veteran's hearing loss was not most likely 
related to in-service noise exposure.  In reaching this 
conclusion the examiner noted her reasons supporting her 
determination, including the veteran's age, his ongoing post-
service noise exposure and the distance in time between the 
in-service noise exposure and the onset of the disability.  

The only evidence that the veteran's bilateral hearing loss 
is related to service emanates from the veteran himself.  
However, the veteran's own lay statements are not a source of 
competent medical evidence sufficient to satisfy Hickson 
element (3).  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992). [a lay person without medical training is not 
competent to comment on medical matters] see also 38 C.F.R. § 
3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

The Board additionally observes that the provisions of 
38 C.F.R. § 3.303(b) as to chronicity and continuity are 
inapplicable in this case.  First, there is no evidence of 
in-service hearing loss.  Second, the veteran himself does 
not contend that hearing loss was continual after service.  
In addition, there is no objective medical evidence of 
hearing loss for nearly four decades after service.

Thus, the only competent medical evidence of record 
concerning the nexus between the veteran's hearing loss and 
service is the January 2004 opinion, which is against the 
veteran's claim.  Hickson element (3), medical nexus, has not 
been satisfied and the veteran's claim fails on that basis.  

In summary, for reasons and bases expressed above, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  The benefit sought on appeal is 
accordingly denied.

2.  Entitlement to service connection for tinnitus.

The veteran also seeks service connection for recurrent 
tinnitus based on in-service noise exposure and acoustic 
trauma.  

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999). 

There is medical evidence that the veteran currently has 
tinnitus.  Hickson element (1) has therefore been satisfied.  

With respect to Hickson element (2), in-service incurrence of 
disease or injury, there is no medical evidence of tinnitus 
in service.  Therefore, no medical evidence of the incurrence 
of disease in service exists.  However, as discussed in 
greater detail above, the Board has found evidence of 
hazardous noise exposure due to the veteran's service in an 
artillery unit.  Hickson element (2), in-service incurrence 
of injury, is accordingly satisfied.  

With respect to Hickson element (3), the question presented 
in this case, i.e. the relationship, if any, between the 
veteran's disability and his military service, is essentially 
medical in nature.  As noted in detail above, the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin supra.

The record on appeal contains two competent and relevant 
medical opinions that have been submitted by the veteran or 
obtained by the RO, namely the January 2003 opinion from Dr. 
J.C. and the January 2004 VA audiologist's opinion.  

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator
 . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

The Court has expressly declined to adopt a "treating 
physician rule" which would afford greater weight to the 
opinion of a veteran's treating physician over the opinion of 
a VA or other physician.  See Guerrieri, 4 Vet. App. at 471-
73 (1993).   

In this case, there are two competent medical authorities 
offering their opinion on this matter: the January 2004 
opinion of the VA audiologist, which does not show a causal 
connection between the recurrent tinnitus and the veteran's 
service, and the January 2003 letter from Dr. J.R.C., which 
concludes that the veteran's tinnitus is "probably 
secondary" to in-service noise exposure. 

Dr. C.'s brief does not indicate that it was made in reliance 
upon any diagnostic testing or with reference to any of the 
veteran's service medical records.  Moreover, Dr. J.C. did 
not indicate the basis for his conclusion.  The Board further 
notes that Dr. J.C.'s letterhead identifies him as a 
pulmonary specialist.  

The VA examiner's opinion was informed by the veteran's 
entire medical history.  The VA examiner noted that the 
veteran did not report damage to his ears, nor did he seek 
treatment for tinnitus while he was in service.  The examiner 
noted that the first post-service complaint of tinnitus was 
not until many years after the veteran's discharge from 
military service.  The examiner then concluded that the 
veteran's current tinnitus was not causally related to any 
in-service hearing injury.  
The rationale for the examiner's opinion included the absence 
of any record of deterioration or damage to the veteran's 
hearing found within the veteran's service medical records, 
the veteran's ongoing post-service noise exposure, the 
veteran's age and the fact that the veteran's tinnitus first 
became noticeable many years after he left service.   

The Board places greater weight of probative value on the VA 
examiner's opinion that it does on the private medical 
opinion.  The VA examiner took a complete history from the 
veteran and reviewed the veteran's entire claims file, which 
specifically included the September 1964 physical examination 
report.  The September 1964 examination report demonstrated 
although the veteran had been exposed to acoustic trauma he 
did not have tinnitus in service.  It does not appear that 
Dr. J.C. reviewed the veteran's claims file or service 
medical records in rendering his opinion regarding the 
potential source of the veteran's tinnitus.  In addition, Dr. 
J.C. did not attempt to explain the decades-long gap between 
the claimed in-service acoustic trauma and the onset of 
tinnitus.  This is a critical omission.  The VA examiner in 
essence indicated that the gap could not be reasonably be 
explained by in-service exposure and posited other reasons 
for the veteran's tinnitus, such as the veteran's age and 
post service noise exposure.  This explanation appears to be 
consistent with other evidence of record.    

As noted above, the Board looks at factors such as the health 
care provider's knowledge and skill in analyzing the medical 
data.  See Guerrieri v. Brown, supra; see also Black v. 
Brown, 10 Vet. App. 279, 284 (1997). In this case, it appears 
that the VA examiner is audiology specialist while the 
private physician is a pulmonary specialist.  

For these reasons, the Board accords less weight to the 
opinion of J.C., M.D.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992) [the Board has the duty to assess the weight to be 
given the evidence]; see also Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).

In short, for the reasons and expressed above, the Board 
concludes that Hickson element (3), medical nexus, has not 
been satisfied and the veteran's claim fails on that basis.  
Consequently, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for tinnitus.  The benefit sought on 
appeal is accordingly denied.





	(CONTINUED ON NEXT PAGE)



ORDER


Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



